In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1086V
                                      Filed: April 28, 2017
                                         UNPUBLISHED

****************************
ELIZABETH MUEHLBACHER,                 *
                                       *
                   Petitioner,         *     Joint Stipulation on Damages;
v.                                     *     Guillain-Barre Syndrome (“GBS”);
                                       *     Influenza (“Flu”) Vaccination;
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On September 28, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her October 3, 2012 influenza (“flu”) vaccination. Petition at 1; Stipulation,
filed April 26, 2017, at ¶¶ 2, 4. Petitioner further alleges that she received her
vaccination in the United States, that she suffered the effects of her injury for more than
six months, and that “there has been no prior award or settlement of a civil action for
damages as a result of her condition.” Stipulation at ¶¶ 3-5; Petition at ¶¶ 22-23.
“Respondent denies that the flu vaccine administered on or about October 3, 2012, is
the cause of petitioner’s alleged GBS and/or any other injury or her current condition.”
Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on April 26, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $354,626.90 which amount represents compensation for
           first-year life-care expenses ($132,626.90), pain and suffering
           ($215,000.00) and past unreimbursable expenses ($7,000.00) in the form
           of a check payable to petitioner; and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the Stipulation, paid to the life insurance company from
           which the annuity contract will be purchased (“the Life Insurance
           Company”).

Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2